DETAILED ACTION
This is the first office action regarding application number 16/463,213, filed May 22, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities:
Paragraph [0029] recites “The method starts with step 105. In step 110, future route dependent data is determined”, while “step 105” is shown in the drawings, there is no recitation of what step 105 entails other than it leading to step 110. Clarification is required.
Paragraph [0029] recites “Further measures are also conceivable in step 130, this being illustrated in the drawing by the sequence of dots in step 130. The method ends with step 150”, while “step 150” is shown in the drawings, there is no recitation of what step 150 entails other than it following step 130. Clarification is required.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, claim 3 recites “The method as claimed in claim 2, wherein the steps (132..144) for lowering the temperature are selected”, the phrase “wherein the steps” should be amended to read “wherein steps”, the removal of “the” is to remove any implication of antecedent basis of “steps” being recited in a preceding claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, 7, and 9
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining (110), via a computer, future route dependent data” is considered to be a mental process step and “lowering (130), via the computer, the temperature of at least one component (410...470) depending on the future route dependent data” is considered to be a simple human activity that could be performed manually without the aid of a computer. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining … future route dependent data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the computer). That is, other than reciting “via a computer” nothing in the claim element precludes the step from practically “via a computer” language, “determining … future route dependent data” in the context of this claim encompasses the user manually determining a destination and determining some amount of information about the route from that destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitations of “lowering (130), via the computer, the temperature of at least one component (410...470) depending on the future route dependent data” as drafted, is a process that, under its broadest reasonable interpretation, covers an activity that could be performed manually but for the recitation of generic computer components (i.e. the computer). That is, other than reciting “via a computer” nothing in the claim element precludes the step from practically being performed manually. For example, but for the “via a computer” language, “lowering … the temperature of at least one component depending on future route dependent data” in the context of this claim encompasses the user manually determining a destination and determining some amount of information about the route from that destination and then making the decision to lower the temperature of any component of the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers a process that could be performed manually but for the recitation of generic computer components, then it falls within the “Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:

Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “lowering (130), via the computer, the temperature of at least one component (410...470) depending on the future route dependent data” amounts to no more than mere instructions to lower the temperature using a generic computer component. Mere instructions to perform a process using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 
Claims 7 and 9 recite a non-transitory machine-readable storage medium and a drive train merely comprising a generic computer respectively which are similar in scope to claim 1 and are therefore rejected under similar rationale.
Regarding claim 4
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 4 including “determining the expected thermal losses of at least one component (410..470) when traveling along future route sections (112); determining the expected thermal losses of at least one component (410..470) when traveling along a future route depending on the slope and length of said route (114); determining the expected thermal losses of at least one component (410..470) for an imminent acceleration process (116); determining the expected thermal losses of at least one component (410..470) for the future stopping at a location (118); determining the expected thermal losses of at least one component (410..470) when traveling along future route sections depending on the driver request or the operating strategy of an automated vehicle (122).” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining the expected thermal losses … or the operating strategy of an automated vehicle (122).” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the computer). That is, other than reciting “via a computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via a computer” language, “determining the expected thermal losses of at least one component (410..470) when traveling along future route sections” in the context of this claim encompasses the user manually determining a destination and determining the amount of heat that they expect the component to lose. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a computer to determine future route data and lower the temperature of at least one component. The computer in the claimed steps is recited at a high-level of generality (See MPEP 2106.05 and Background of instant specification [0016]). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “determining the expected thermal losses … or the operating strategy of an automated vehicle (122).” amounts to no more than an instruction to perform a mental process of the user determining the thermal losses that they expect during various driving operations. Mere instructions to perform a process using a generic computer component cannot provide an inventive concept. Claim 4 is not patent eligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated  by Xiaofeng (German Patent Application DE 102009046568).
Regarding claim 1, Xiaofeng teaches a method for
lowering the temperature of at least one component in a vehicle (Paragraph [0001], “The invention relates to a method and an arrangement for operating vehicles with electric drive and a corresponding computer program and a corresponding computer-readable storage medium, which can be used in particular to create intelligent control strategies for the electric drive and intelligent temperature control of traction batteries, such as. B. Li-ion batteries to provide in motor vehicles.”, here the intelligent temperature control of traction batteries is interpreted to include lowering the temperature of said batteries)
the method comprising: determining via a computer future route dependent data (Paragraph [0015], “This is achieved in that control strategies are used for the electric drive of the motor vehicle which take into account the route that is to be covered.”, taking into account the route that is to be covered is interpreted to be data about a future route)
lowering via the computer the temperature of at least one component depending on the future route dependent data (Paragraph [0016], “On the basis of the load profiles, the drive energy required at a specific point in time, i.e. H. the load on the energy storage device (s) of the vehicle can be determined in advance. According to the invention, this knowledge of the expected driving dynamics is used for temperature management of the energy store (s). In particular, the knowledge of load peaks that cause a strong increase in temperature, so that there is a risk of overheating, can be used to precool the energy storage device (s) in advance.”, here the load profiles are based on the future route data and the temperature management is based on that data including the operation of lowering the temperature of the energy storage device).
Regarding claim 2, Xiaofeng teaches the method as claimed in claim 1 wherein lowering the temperature of at least one component comprises at least one of the following:
increasing the coolant throughflow through the radiator or the cooling ducts of a component (Paragraph [0009], “Depending on the requirements, the TM ensures appropriate heating or cooling. This takes place in two steps, first the cell temperatures are measured and analyzed, the TM then decides whether heating or cooling is necessary, in the second step a control element in the cooling circuit 130 is activated directly in order to set the required mass / volume flow of the cooling medium.”
Regarding claim 3, Xiaofeng teaches the method as claimed in claim 2 wherein the steps for lowering the temperature
are selected or combined in such a way that reliable operation of the components of the vehicle when traveling along the future route is ensured (Paragraph [0063], “This targeted pre-cooling cools the battery to a lower T-level if a load peak is predicted or a cooling module with more than maximum cooling capacity is identified. The pre-cooling does not change the temperature rise ΔT, since the same maximum cooling capacity is used, but lowers the start temperature so that the end temperature and thus the heating of the battery does not exceed the maximum operating temperature overall (the lower T curve in FIG. 5).”, here the system discusses a temperature control operation that is employed to prevent the battery from exceeding its maximum operating temperature and ensuring its continued operation)
and the energy required for lowering the temperature is minimized (Paragraph [0051], “Depending on the predicted route, special predictive, energy-efficient control strategies can be provided.”, here the energy efficient control strategies are interpreted to mean the minimum use of energy to maintain the optimal operating temperatures)
Regarding claim 4, Xiaofeng teaches the method as claimed in claim 1 wherein determining future route dependent data comprises at least one of the following steps:
determining the expected thermal losses of at least one component when traveling along future route sections (Paragraph [0036], “The unit 170 for predicting the battery condition receives from the BMS 110 information about the current battery condition (such as, for example, state of charge [SOC], aging condition [SOH], etc.), Evaluates the route and uses it to predict the state of the battery 120 for a predeterminable period of time in the future and provides the corresponding drive energy. If necessary, information on the performance (SOF) of the battery can also be made available by the unit 170 for predicting the battery condition.”, here the unit 170 is using the future route data to predict the future state of the battery, this battery state is interpreted to include expected thermal gains and losses)
determining the expected thermal losses of at least one component when traveling along a future route depending on the slope and length of said route (Paragraph [0043], “Route (s) with the necessary level of detail such as the type of traffic road (city road,motorway), road gradient, distance.”, here the route evaluation that the unit 170 is using to predict battery states includes both the gradient and distance of the route)
determining the expected thermal losses of at least one component for an imminent acceleration process (Paragraph [0046], “In an exemplary embodiment of the invention, a division of load profiles into modular load blocks (start, acceleration, braking, stop & go, ...) is provided (cf. Fig. 3”, here the load profiles that are generated from future route data are shown to include future acceleration processes)
determining the expected thermal losses of at least one component for the future stopping at a location (Paragraph [0046], “In an exemplary embodiment of the invention, a division of load profiles into modular load blocks (start, acceleration, braking, stop & go, ...) is provided (cf. Fig. 3”, here the load profiles that are generated from future route data are shown to include stopping and resuming travel)
determining the expected thermal losses of at least one component when traveling along future route sections depending on the driver request or the operating strategy of an automated vehicle (Paragraph [0039], “It is based on an analysis of the driver-specific driving profiles through self-learning and allows an optimal, tailor-made operational solution.”) (Paragraph [0042], “An intelligent algorithm uses this to analyze the customer-specific driving profiles and thus learns about the driver's driving habits.”, here the driver specific profiles are used to create operational solutions, this is interpreted to be predictive of a drivers expected requests or a driver specific operating strategy)
Regarding claim 5, Xiaofeng teaches the method as claimed in claim 1 wherein the component is at least one sub-component of a battery (Paragraph [0016], “According to the invention, this knowledge of the expected driving dynamics is used for temperature management of the energy store (s). In particular, the knowledge of load peaks that cause a strong increase in temperature, so that there is a risk of overheating, can be used to precool the energy storage device (s) in advance.”, here the energy storage device is interpreted to mean a battery).
Regarding claim 7, claim 7 recites a non-transitory machine-readable storage medium that is similar in scope to claim 1 and is rejected using similar rationale.
Regarding claim 9, claim 9 recites a drive train merely comprising a generic computer which is similar in scope to claim 1 and is rejected using similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm (EP 2765019) teaches a method for optimizing engine availability including components that are cooled using a cooling circuit. Lindvall (WO 2015/088423) teaches a method for operating a fan control system for a vehicle comprising and analysis and a control unit involving events along a future itinerary. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662